Investor Contacts:Rusty Cloutier President & CEO or Jim McLemore, CFA Sr. EVP & CFO MidSouth Bancorp, Inc. Reports First Quarter 2012 Results · Diluted EPS $0.24 per common share versus $0.05 per common share YOY · Efficiency Ratio (FTE) of 71.3% · Core Deposits (excluding time deposits) grew $41.8 million or 5% · FTE Net Interest Margin of 4.49% and Low Costs of Funds at 0.50% · Strong Capital Position with Total Risk Weighted Capital of 17.30% LAFAYETTE, LA., April 24, 2012/PRNewswire-FirstCall/ MidSouth Bancorp, Inc. (“MidSouth”) (NYSE Amex: MSL) today reported net earnings available to common shareholders of $2.5 million for the first quarter of 2012, compared to net earnings available to common shareholders of $442,000 reported for the first quarter of 2011 and $879,000 in net earnings available to common shareholders for the fourth quarter of 2011.Diluted earnings for the first quarter of 2012 were $0.24 per common share, compared to $0.05 per common share reported for the first quarter of 2011 and $0.09 per common share reported for the fourth quarter of 2011. Acquisition and conversion costs had an after-tax effect of $0.08 per common share on diluted earnings for the fourth quarter of 2011 and resulted in operating earnings of $0.17 per share for the quarter. C.R. “Rusty” Cloutier, President and Chief Executive Officer, commenting on first quarter results, remarked “We are extremely proud of our first quarter’s results.With the completion of the First Louisiana National Bank and the Beacon Federal Tyler branch acquisitions and systems conversions in December of 2011, the first quarter of 2012 includes a full quarter of operating results from these acquisitions.The positive results reflect successful leveraging of capital and support infrastructure, as well as the realization of expected cost savings from the deals.We are actively seeking other opportunities to further leverage capital and continue to increase shareholder value.” Dividends paid on the Series B Preferred Stock totaled $400,000 for the first quarter of 2012 based on a dividend rate of 5%.In August 2011, MidSouth issued $32.0 million in Series B Preferred Stock to the Treasury in connection with the Small Business Lending Fund (“SBLF”).The dividend rate on the Series B Preferred Stock going forward will be between 1% and 5% based onthe level of qualified small business loans. Balance Sheet Total consolidated assets at March 31, 2012 were $1.4 billion, compared to $1.0 billion at March 31, 2011 and $1.4 billion at December 31, 2011.Deposits totaled $1.2 billion at March 31, 2012, compared to $823.5 million at March 31, 2011 and $1.2 billion at December 31, 2011.Core deposits, excluding time deposits, increased $41.8 million in the first quarter of 2012, improving MidSouth’s deposit mix.A $29.4 million decrease in time depositsresulted ina $12.4 million net increase in total deposits for the quarter-ended March 31, 2012.Total loans were $747.8 million at March 31, 2012, compared to $574.3 million at March 31, 2011 and $746.3 million at December 31, 2011. MidSouth’s Tier 1leverage capital ratio was 10.29% at March 31, 2012 compared to 11.14% at December 31, 2011.Tier 1 risk-based capital and total risk-based capital ratios were 16.44% and 17.30% at March 31, 2012, compared to 16.10% and 16.97% at December 31, 2011, respectively.The Tier 1 common equity leverage ratio at March 31, 2012 was 6.81% and tangible book value was $9.51 per common share for the same period.Tangible common equity totaled $99.6 million at March 31, 2012, compared to $97.7 million at December 31, 2011. Asset Quality Nonperforming assets totaled $15.5 million at March 31, 2012, compared to $14.2 million at December 31, 2011.The $1.3 million increase resulted from several smaller commercial credits placed on nonaccrual status during the first quarter of 2012 as MidSouth continued conservative credit practices of prompt recognition of problem loans. Allowance coverage for nonperforming loans decreased to 87.67% at March 31, 2012, compared to 112.63% at December 31, 2011.The ALL/total loans ratio decreased to 0.95% for the first quarter of 2012, compared to 0.97% at December 31, 2011.The ratio of annualized net charge-offs to total loans was 0.47% for the quarter ended March 31, 2012, compared to 0.73% for year-end 2011. Loans past due 90 days or more and still accruing totaled $418,000 at March 31, 2012, an increase of $187,000 from December 31, 2011.Total nonperforming assets to total loans plus ORE and other assets repossessed were 2.05% at March 31, 2012, compared to 1.88% at December 31, 2011.Loans classified as troubled debt restructurings totaled $421,000 at March 31, 2012.Classified assets, including ORE, decreased $2.4 million, or 9.0% during the first quarter of 2012, from $26.7 million at December 31, 2011 to $24.3 million at March 31, 2012.The decrease in classified assets resulted primarily from payments received on various non-accrual loans and a charge-off ona commercial real estate loan relationship. First Quarter 2012 vs. First Quarter 2011 Earnings Comparison First quarter 2012 net earnings before dividends on preferred stock totaled $2.9 million compared to $741,000 for the first quarter of 2011.Net earnings increased as a $3.9 million increase in net interest income, a $925,000 decrease in the provision for loan losses and a $498,000 increase in noninterest income were partially offset by a $1.9 million increase in noninterest expense and a $1.2 million increase in income tax expense.Of the $3.9 million increase in net interest income, a total of $1.3 million was earned from the branches acquired in the third and fourth quarters of 2011.Purchase accounting adjustments totaling $889,000 also contributed to the increase in net interest income.Interest income on investments and other interest-bearing accounts increased $1.0 million in quarterly comparison and included interest earned on excess cash invested from the 2011 acquisitions. Increases in noninterest income consisted primarily of $248,000 in ATM/debit card income, $115,000 in income recorded on ORE and $87,000 in service charges on deposit accounts.Increases in noninterest expenses, excluding operating expenses on the acquired branches, included $377,000 in salaries and benefits costs, $103,000 in occupancy expense and $174,000 in data processing expense.Operating expenses recorded for the acquisitions during the first quarter of 2012 totaled $1.3 million andconsisted primarily of $546,000 in salaries and benefits costs, $392,000 in occupancy expenses, and $182,000 in amortization costs of core deposit intangibles resulting from the acquisitions. Fully taxable-equivalent (“FTE”) net interest income totaled $14.1 million and $10.3 million for the quarters ended March 31, 2012 and 2011, respectively.The FTE net interest income increased $3.8 million in prior year comparison primarily due to a $335.6 million increase in the volume of average earning assets as a result of the three acquisitions completed in the second half of 2011.The average volume of loans increased $169.6 million in quarterly comparison and the average yield on loans increased 1 basis point, from 6.71% to 6.72%.Purchase accounting adjustments on acquired loans added 28 basis points to the average yield on loans for the first quarter of 2012.Net of the impact of the purchase accounting adjustments, average loan yields declined 27 basis points in prior year quarterly comparison to 6.44%.Loan yields have declined primarily as the result of a market environment of sustained low market interest rates. The average volume of investment securities increased $189.1 million in quarterly comparison as portions of excess cash flow from the 2011 acquisitions were placed primarily in agency mortgage-backed securities.The average tax equivalent yield on investment securities decreased 52 basis points, from 3.32% to 2.80% primarily due to lower reinvestment rates.The average volume of overnight interest bearing deposits earning 0.26% decreased $22.5 million due to the purchase of investment securities.The average yield on all earning assets decreased 16 basis points in prior year quarterly comparison, from 5.14% for the first quarter of 2011 to 4.98% for the first quarter of 2012.Net of the impact of purchase accounting adjustments, the average yield on total earning assets declined 32 basis points, from 5.14% to 4.82% for the three month periods ended March 31, 2011 and 2012, respectively. Interest expense decreased due to a 24 basis point reduction in the average rate paid on interest bearing liabilities, from 0.88% at March 31, 2011 to 0.64% at March 31, 2012.The average volume of interest-bearing deposits increased $296.7 million in prior year quarterly comparison primarily due to deposits assumed with the three acquisitions.Net of purchase accounting adjustments on acquired certificates of deposit, the average rate paid on interest bearing liabilities was 0.80% for the first quarter of 2012 compared to 0.88% for the first quarter of 2011. As a result of these changes in volume and yield on earning assets and interest bearing liabilities, the FTE net interest margin decreased 2 basis points, from 4.51% for the first quarter of 2011 to 4.49% for the first quarter of 2012.Net of a 28 basis point effect of purchase accounting adjustments on loans and deposits, the FTE margin decreased 30 basis points, from 4.51% for the first quarter of 2011 to 4.21% for the first quarter of 2012. First Quarter 2012 vs. Fourth Quarter 2011 Earnings Comparison In linked-quarter comparison, net earnings before dividends on preferred stock increased $1.6 million as a $729,000 increase in net interest income and a $1.5 million decrease in noninterest expenses offset an $831,000 increase in income tax expense.Decreases in noninterest expenses (including fourth quarter acquisition and conversion costs and operating costs of the acquired branches) consisted primarily of approximately $968,000 in data processing expense, $424,000 in marketing costs and $159,000 in legal and professional fees.Linked-quarter increases in salaries and benefits costs ($303,000) and expenses on ORE ($106,000) offset minimal decreases in several other non-interest expense categories. FTE net interest income increased $720,000, in linked-quarter comparison, primarily due to a $108.8 million increase in the average volume of earning assets as a result of the two acquisitions completed in December of 2011.Average loan volume increased $39.0 million and the average yield on loans, net of purchase accounting adjustments on acquired loans, decreased 9 basis points from 6.53% at December 31, 2011 to 6.44% at March 31, 2012.The average volume of interest bearing liabilities increased $86.9 million in linked-quarter comparison, and the average rate paid decreased 3 basis points, net of purchase accounting adjustments on acquired certificates of deposit, from 0.83% at December 31, 2011 to 0.80% at March 31, 2012.Accordingly, the FTE margin decreased 18 basis points, net of purchase accounting adjustments, from 4.39% for the fourth quarter of 2011 to 4.21% for the first quarter of 2012. About MidSouth Bancorp, Inc. MidSouth Bancorp, Inc. is a bank holding company headquartered in Lafayette, Louisiana, with assets of $1.4 billion as of March 31, 2012. Through its wholly owned subsidiary, MidSouth Bank, N.A., MidSouth offers a full range of banking services to commercial and retail customers in Louisiana and Texas.MidSouth Bank has 40 banking centers in Louisiana and Texas and is connected to a worldwide ATM network that provides customers with access to more than 43,000 surcharge-free ATMs.Additional corporate information is available at www.midsouthbank.com. Forward-Looking Statements Certain statements contained herein are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 and subject to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, which involve risks and uncertainties.These statements include, among others, statements regarding future results, improvements in classified and criticized assets, changes in the local and national economy, the work-out of nonaccrual loans, the competition for other potential acquisitions, the impacts from the integration of operations from completed acquisitions and the impact of regulatory changes regarding electronic transactions.Actual results may differ materially from the results anticipated in these forward-looking statements.Factors that might cause such a difference include, among other matters, changes in interest rates and market prices that could affect the net interest margin, asset valuation, and expense levels; changes in local economic and business conditions, including, without limitation, changes related to the oil and gas industries, that could adversely affect customers and their ability to repay borrowings under agreed upon terms, adversely affect the value of the underlying collateral related to their borrowings, and reduce demand for loans; the timing and ability to reach any agreement to restructure nonaccrual loans;increased competition for deposits and loans which could affect compositions, rates and terms; the timing and impact of future acquisitions, the success or failure of integrating operations, and the ability to capitalize on growth opportunities upon entering new markets; loss of critical personnel and the challenge of hiring qualified personnel at reasonable compensation levels; legislative and regulatory changes, including changes in banking, securities and tax laws and regulations and their application by our regulators, changes in the scope and cost of FDIC insurance and other coverage; and other factors discussed under the heading “Risk Factors” in MidSouth’s Annual Report on Form 10-K for the year ended December 31, 2011 filed with the SEC on March 15, 2012 and in its other filings with the SEC.MidSouth does not undertake any obligation to publicly update or revise any of these forward-looking statements, whether to reflect new information, future events or otherwise, except as required by law. MIDSOUTH BANCORP, INC. and SUBSIDIARIES Condensed Consolidated Financial Information (unaudited) (in thousands except per share data) For the Quarter Ended For the Quarter Ended March 31, % December 31, % EARNINGS DATA Change Change Total interest income $ $ % $ % Total interest expense % % Net interest income % % FTE net interest income % % Provision for loan losses -57.8
